Citation Nr: 1104724	
Decision Date: 02/05/11    Archive Date: 02/14/11

DOCKET NO.  06-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, left os calcis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2008.  This matter was 
originally on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for Crohn's 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residual of fracture, left os calcis is not 
manifested by ankylosis or severe residuals of foot injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fracture, left os calcis have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5270-5274 and 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2008 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from the 
Greenville and Columbia VAMCs from August 2006 to present, 
scheduled a VA examination to assess the current severity of the 
Veteran's service-connected residuals of fracture of the left OS 
calcis, and issued a Supplemental Statement of the Case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's October 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2005 and May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473, Vazquez-Flores I and II.  Together the 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates.  The May 2008 letter 
specifically advised the Veteran that he should tell VA about or 
give to VA that may affect how VA assigns a disability evaluation 
included statements from employers as to job performance, lost 
time, or other information regarding how his condition affects 
his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The record also indicates that the appellant has applied for 
Social Security disability benefits; however, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 
Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 
401 defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of consequence 
to the determination of the action more probable or less probable 
than it would be without the evidence.").  It appears the 
appellant applied for SSA benefits for Crohn's disease.  As such, 
there is no indication that the records would be relevant to the 
claim here; and remanding the case to obtain such records would 
serve no useful purpose.   See Golz v. Shinseki, No. 09-7039 
(Fed. Cir., January 4, 2010) (SSA records are relevant if related 
to the injury claimant is seeking benefits for and there is a 
reasonable possibility of substantiating claim).  Thus, there is 
no indication that the SSA records would be relevant to this 
claim.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2005, January 2009, and 
October 2009.  38 C.F.R. § 3.159(c)(4).  The October 2009 VA 
examiner addressed the severity of the Veteran's left foot and 
ankle disability in conjunction with a review of the claims file 
and physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
October 2009 VA examination report is thorough and supported by 
VA outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's service-connected residuals of fracture to the left 
os calcis is rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 for malunion of os calcis with 
marked deformity, the maximum rating for this Diagnostic Code.  
The only diagnostic code pertinent to ankle disabilities which 
provides evaluations in excess of 20 percent is Diagnostic Code 
5270 for ankylosis of the ankle.  Under Diagnostic Code 5270, 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
evaluation. Ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

At the September 2005 VA examination, the Veteran reported 
constant, chronic pain and weakness of the left ankle region.  
The Veteran reported that he used a cane because of limping and 
to decrease the pressure on his heel and back.  The Veteran 
reported constant sharp pains with ankle weakness and fatigue.  
The Veteran also reported increased pain secondary to prolonged 
standing and walking.  Physical examination demonstrated no 
corns, calluses, or edema.  The Veteran's toes and toenails were 
normal.  His pulses were normal, and there was no restriction of 
motion.  The examiner reported that there was pain on motion to 
both inversion and eversion of the left foot, and there was 
tenderness of the entire left heel including the posterior 
plantar as well as the medial and lateral surfaces of the heel.  
There was no abnormal weight bearing, and there was no 
instability.  The examiner noted that there was weakness as the 
Veteran could not stand on his left toes.  The Veteran's foot 
posture on standing and his gait were normal.  There was no 
Achilles tenderness on manipulation.  

VA treatment records indicate that in June 2008, the Veteran 
reported with complaints of left foot and ankle pain for two 
months with swelling.  The Veteran denied history of trauma, 
ulcer, and redness.  Physical examination of the left ankle 
demonstration no swelling or erythema.  There was mild tenderness 
on flexion.  X-rays of the left foot showed old fracture at left 
third metatarsal bone with calcaneal spur.  There was also an 
abnormal area of distal left fibula, noted to be possible old 
traumatic injury.

In August 2008, the Veteran presented with complaints of 
generalized left foot pain.  Physical examination demonstrated 
pes cavus type feet with collapsing arches bilaterally and +2/4 
pedal pulses with varicosities and telangactasias.  Motor and 
sensory response as well as tone and turgor were noted to be 
normal.  X-rays showed old left third metatarsal fracture.  
Assessment was old trauma, collapsing longitudinal arches, venous 
stasis. 

In January 2009, the Veteran underwent VA examination.  Physical 
examination demonstrated no evidence of leg shortening, no bone 
or joint abnormality, and no sign of active infection.  The 
Veteran's gait was described as normal.  There was no functional 
limitation on standing and walking, and there was no evidence of 
genu recurvatum or constitutional signs of bone disease.  There 
was also no malunion of the os calcis or astraglus.  The examiner 
noted that the left foot was cool to touch in comparison to the 
right foot.  Pulses were 2+.  Both feet and ankles demonstrated 
edema 1+, hemosideran changes, and superficial varicosities.  The 
Veteran was not wearing orthotics.  X-rays of the left foot 
showed small plantar calcaneal spur, normal ankle joint, and no 
acute fracture, dislocation or soft tissue swelling.  Impression 
was plantar calcaneal spur.  Ankle joint appeared normal.  

The Veteran underwent VA examination in October 2009.  The 
Veteran reported left foot and ankle pain present all day, every 
day.  He stated that on average, the pain was 5/10 in intensity 
and tended to be worse with activity.  The Veteran reported 
difficulty walking and stated that weather change was a 
significant aggravating factor.  The Veteran denied recurrent 
ankle instability but noted swelling and locking of the left 
ankle as well as the left foot.  He also reported that he had 
noticed a bony prominence of the left lateral foot region.

Physical examination demonstrated no bony ankylosis.  The Veteran 
had dorsiflexion to 5 degrees, plantar flexion to 40 degrees, 
inversion to 20 degrees, and eversion to 15 degrees, all of which 
were with pain throughout.  The examiner noted that the Veteran 
was able to repetitively range the left ankle without changes in 
range of motion or level of pain following repetitive use on the 
examination.  The Veteran demonstrated normal strength and 
stability in the left ankle.  The examiner noted that he did have 
a slight ankle effusion but it was not warm or red, and there was 
no crepitus.  The Veteran had some bony hypertrophy and 
prominence at the left posterior calcaneus region which was 
tender to palpation and obvious asymmetric when compared to the 
contralateral side.  The examiner noted that he evaluation the 
bony prominence in the left lateral foot region which appeared to 
be his metatarsal head and noted that it actually had a similar 
appearance on the contralateral foot which he believed to be 
essentially a normal variant.  There were no corns, calluses, or 
edema, and the Veteran had a normal foot arch while sitting and 
standing.  Examination of the left foot demonstrated no specific 
painful motion, restricted motion, abnormal weight bearing, 
weakness, or instability.

The examiner noted that plain films of the Veteran's left ankle 
had been read as normal and that plain films of the left foot 
showed that he had a small calcaneal spur but no other 
significant abnormalities.  The examiner noted that the Veteran's 
previous fracture had healed.  The examiner stated that upon 
review of the left ankle when he correlated the bony abnormality 
seen on examination of the posterior calcaneus region, he 
believed there was actually some degenerative change seen in the 
left ankle from the previous fracture site which was not called 
by radiology but that was obviously present on examination.  The 
examiner noted that when he looked at the x-rays and correlated 
clinically, there appeared to be some degenerative change in the 
left ankle as well.

The Board notes that the recent clinical findings do not 
demonstrate ankylosis of the left ankle.  Thus, a higher rating 
is not warranted pursuant to Diagnostic Code 5270 or 5272.  

The Board has considered whether the Veteran would be entitled to 
higher evaluations under other diagnostic criteria related to the 
foot.  However, many of these diagnostic codes do not apply.  For 
instance, there is no evidence of pes planus (Diagnostic Code 
5276) or malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283), and although in August 2008, a VA 
podiatrist noted that the Veteran had "pes cavus type feet with 
collapsing arches," service connection has not been established 
for this disorder (Diagnostic Code 5278).  

Under the criteria of Diagnostic Code 5284, a 10 percent rating 
is warranted for a moderate foot injury; a 20 percent rating is 
warranted for a moderately severe foot injury; and a 30 percent 
rating is warranted for a severe foot injury.  The note following 
Diagnostic Code 5284 provides that a 40 percent rating is 
warranted where there is actual loss of use of the foot.  The 
Board observes that the words "moderate", "moderately severe" 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, the Board finds that the Veteran's service-
connected residuals of fracture of the left os calcis are no more 
than moderately severe in degree.  There were no corns, calluses, 
or edema, and the Veteran had a normal foot arch while sitting 
and standing.  There was also no specific painful motion, 
restricted motion, abnormal weight bearing, weakness, or 
instability.  Thus, the Board concludes that a rating in excess 
of 20 percent is not warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

Consideration has also been given to whether increased 
evaluations are warranted for the Veteran's residuals of fracture 
of left os calcis on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
at 204. The objective evidence, however, does not support a 
finding that the Veteran's residuals of fracture of the left os 
calcis have limited motion in the ankle so severely to the point 
of ankylosis.  The October 2009 VA examiner noted that although 
the Veteran had pain on all motion, he was able to repetitively 
range the left ankle without changes in range of motion or level 
of pain following repetitive use.     

Accordingly, an evaluation in excess of 20 percent for the 
Veteran's service-connected residual of fracture of the left os 
calcis is not warranted at any time during the appeal period. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected residuals 
of fracture to left os calcis present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not 
result in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, left os calcis is denied.


REMAND

The issue of entitlement to service connection for Crohn's 
disease must be remanded for additional evidentiary development.  
The Veteran applied for disability benefits from the Social 
Security Administration (SSA).  The condition upon which such 
benefits were requested was Crohn's disease.  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

 1.  The Veteran's medical and adjudication 
records from SSA should be requested.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide a 
negative response if records are not 
available.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


